DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 9, 13, 14, 16, 17, 19 and 20 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 7: “second fluid” should read --a second fluid--.
Claims 2 – 6, line 1: “A pressure-driven” should read --The pressure-driven--.
Claim 8, line 2: “the piston” should read --a piston--.
Claim 13, line 2: “a first fluid” should read --the first fluid--.
Claim 16, line 3: “the first, second and third from each other” should read --the first, second and third chambers from each other--.
Claim 19, lines 1-2: “the first one-way valve” should read --a first one-way valve--.
Claim 20, lines 2-3: “the second position to the first position” should read --a second position to a first position--.
Claims 2 – 9 are objected to for being dependent on claim 1.
Claim 14 is objected to for being dependent on claim 13.
Claim 17 is objected to for being dependent on claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6, 13, 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the phrase “substantially all of the second fluid” in line 3. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites the phrase “substantially none of a first fluid” in line 2. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites the limitation “at least one seal between the housing and the piston to at least partially fluidly isolate the first, second and third from each other” in lines 2-3. It is unclear as to how “one seal” performs the claimed function of partially isolating first, second and third chambers from each other. As discussed in ¶35 of the pg. pub of the instant application, two seals are required to perform the claimed function (seal 318 partially isolates first chamber 315 from third chamber 317 and seal 319 isolates second chamber 316 from third chamber 317). The claim is examined as best understood by the examiner.
Claim 14 is rejected for being dependent on claim 13.
Claim 17 is rejected for being dependent on claim 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 11, 15 and 18 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 9 and 15 of U.S. Patent No. 9,790,935 (herein after ‘935 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims 1 – 3, 5 – 11, 15 and 18 – 20  (of the instant application) and claims 1 – 6, 9 and 15 (of the '935 patent) lies in the fact claims 1 – 3, 5 – 11, 15 and 18 – 20 (of the instant application) are anticipated by the claims 1 – 6, 9 and 15 (of the ‘935 patent), thus being not patentably distinct from claims 1 – 6, 9 and 15 (of the ‘935 patent).
Claims 1 – 3, 5 – 15 and 18 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 and 14 of U.S. Patent No.10,066,611 (herein after ‘611 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims 1 – 3, 5 – 15 and 18 – 20  (of the instant application) and claims 1 – 9 and 14 (of the '611 patent) lies in the fact claims 1 – 3, 5 – 15 and 18 – 20 (of the instant application) are anticipated by the claims 1 – 9 and 14 (of the ‘611 patent), thus being not patentably distinct from claims 1 – 9 and 14 (of the ‘611 patent).
Claims 1 – 3, 5 – 15 and 18 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 11, 12, 13, 14, 18 and 19 of U.S. Patent No.11,073,141 (herein after ‘141 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims 1 – 3, 5 – 15 and 18 – 20  (of the instant application) and claims 1, 2, 4, 5, 7, 11, 12, 13, 14, 18 and 19 (of the '141 patent) lies in the fact claims 1 – 3, 5 – 15 and 18 – 20 (of the instant application) are anticipated by the claims 1, 2, 4, 5, 7, 11, 12, 13, 14, 18 and 19 (of the ‘141 patent), thus being not patentably distinct from claims 1, 2, 4, 5, 7, 11, 12, 13, 14, 18 and 19 (of the ‘141 patent).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 7, 9 – 13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pont, Herve (EP 2,070,462 – herein after Pont).
In reference to claim 1, Pont discloses a pressure-driven metered mixing dispensing pump (see ¶9 of translation), comprising: 
a first chamber (22); 
a second chamber (21); 
a third chamber (60) in fluid communication with the first and second chambers; and 
a fluid outlet (61/11) in fluid communication with the third chamber (60), wherein selectively supplying a first fluid (water; first fluid interpreted to be the fluid in the first chamber) into the first chamber (22) causes at least a portion of the first fluid and at least a portion of second fluid (second fluid interpreted to be the detergent) supplied into the second chamber to be mixed in the third chamber and dispensed through the fluid outlet [see ¶109-¶113: on the final stroke of the piston 19, water from first chamber 22 passes through orifices 23d and 26 through second chamber 21 into the third chamber 60; thus cleaning both second and third chambers by picking up the left over residue of the second fluid (i.e. detergent)].
In reference to claim 2, Pont discloses the pressure-driven metered mixing dispensing pump, further comprising a piston (23/23a) having a first orifice (one of 23d or 26) defined therethrough, and wherein the first (22) and third (60) chambers are in fluid communication via the first orifice.
In reference to claim 3, Pont discloses the pressure-driven metered mixing dispensing pump, wherein the first orifice is configured to spray (to discharge) the at least a portion of the first fluid into the third chamber (indirectly).
In reference to claim 4, Pont discloses the pressure-driven metered mixing dispensing pump, wherein the piston has a second orifice (other of 23d or 26) defined therethrough, and the first and third chambers are in fluid communication via the first (23d/26) and second (26/23d) orifices.
In reference to claim 5, Pont discloses the pressure-driven metered mixing dispensing pump, further comprising at least one of an internal bypass line (condition 1), an external bypass line (condition 2), a water piston seal (condition 3) and/or a diaphragm-type seal having a non-zero predetermined bleeding flow rate (condition 4), wherein the first and third chambers are in fluid communication via the at least one of the internal bypass line, the external bypass line, the water piston seal, and/or the diaphragm-type seal [conditions 1 and/or 2 are met: external/internal bypass line = 16; in view of fig. 3 and ¶121-¶122: step involves ejecting water from first chamber 22 through conduit 16 into third chamber 60 to pick up detergent residue, thereby cleaning the third chamber; conduit 16 being external in relation to housing 20 and internal in relation to the pumping system as a whole].
In reference to claim 6, Pont discloses the pressure-driven metered mixing dispensing pump, wherein the selective supplying of the first fluid from a first fluid source (42; see ¶61) into the first chamber causes substantially all of the second fluid in the third chamber to be removed from the third chamber [see ¶109-¶113: on the final stroke of the piston 19, water from first chamber 22 passes through orifices 23d and 26 through second chamber 21 into the third chamber 60; thus cleaning both second and third chambers by picking up the left over residue of the second fluid (i.e. detergent)].
In reference to claim 7, Pont discloses the pressure-driven metered mixing dispensing pump, further comprising a first one-way valve (62) positioned between the second chamber (21) and the third chamber (60).
In reference to claim 9, Pont discloses the pressure-driven metered mixing dispensing pump, wherein the first fluid is supplied by a domestic water source (42; see ¶61), and the second fluid comprises a laundry treating chemistry (detergent; see ¶7).
In reference to claim 10, Pont discloses a pressure-driven metered mixing dispensing pump (see ¶9 of translation), comprising: 
a housing (20) and a piston (23/23a) disposed in the housing;
a first chamber (22) within the housing; 
a second chamber (21) within the housing; 
a third chamber (60) within the housing and in fluid communication with the first and second chambers; and 
a fluid outlet (61/11) in fluid communication with the third chamber (60), wherein selectively supplying a first fluid (water; first fluid interpreted to be the fluid in the first chamber) into the first chamber (22) causes at least a portion of the first fluid and at least a portion of a second fluid (second fluid interpreted to be the detergent) supplied into the second chamber to be mixed in the third chamber and dispensed through the fluid outlet [see ¶109-¶113: on the final stroke of the piston 19, water from first chamber 22 passes through orifices 23d and 26 through second chamber 21 into the third chamber 60; thus cleaning both second and third chambers by picking up the left over residue of the second fluid (i.e. detergent)].
In reference to claim 11, Pont discloses the pressure-driven metered mixing dispensing pump, wherein the piston (23/23a) is selectively controllable to move between a first position (position seen in fig. 3) and a second position (position seen in fig. 5).
In reference to claim 12, Pont discloses the pressure-driven metered mixing dispensing pump, wherein the piston is in the first position (position seen in fig. 3) when the first fluid is selectively suppled into the first chamber.
In reference to claim 13, Pont discloses the pressure-driven metered mixing dispensing pump, wherein in the first position (position seen in fig. 3), substantially none of a first fluid in the first chamber is directed into the third chamber.
In reference to claim 15, Pont discloses the pressure-driven metered mixing dispensing pump, wherein the piston (23/23a) has at least one orifice (23d/26) defined therethrough to eject (to discharge) the at least some of the first fluid from the first chamber into the third chamber (indirectly).
In reference to claim 18, Pont discloses the pressure-driven metered mixing dispensing pump, further comprising a first one-way valve (62) positioned between the second chamber (21) and the third chamber (60).
In reference to claim 20, Pont discloses the pressure-driven metered mixing dispensing pump, further comprising a spring (25, see fig. 3) configured to move the piston from the second position (from right position) to the first position (to the left position).
Claims 1 – 3, 4, 7, 8, 10 – 13, 15 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pont, Herve (EP 2,441,373 – herein after Pont II).
In reference to claim 1, Pont II discloses a pressure-driven metered mixing dispensing pump, comprising (see fig. 3): 
a first chamber (17); 
a second chamber (space that 48 points to); 
a third chamber (16) in fluid communication with the first and second chambers; and 
a fluid outlet (36/35/11) in fluid communication with the third chamber (16), wherein selectively supplying a first fluid (water; first fluid interpreted to be the fluid in the first chamber) into the first chamber (17) causes at least a portion of the first fluid and at least a portion of second fluid (second fluid interpreted to be the fluid in the second chamber) supplied into the second chamber to be mixed in the third chamber and dispensed through the fluid outlet [see ¶131-¶135: When pressurized water is supplied to first chamber 17, piston 19 begins to move in the right direction; at the same time, water flows through hole 19d into asserted second chamber (space that 48 points to), but does not flow into third chamber due to orifice 28 being sealed by seal 37; thus, first fluid = a fluid present in the first chamber and second fluid = a fluid present in the second chamber; When the piston 19 reaches its right-end stroke, the first and second fluids present in the asserted first and second chambers respectively flow into third chamber 16 and mix with liquid product, which is then dispensed through the fluid outlet].
In reference to claim 2, Pont II discloses the pressure-driven metered mixing dispensing pump, further comprising a piston (19) having a first orifice (one of 19d or 28) defined therethrough, and wherein the first (17) and third (16) chambers are in fluid communication via the first orifice.
In reference to claim 3, Pont II discloses the pressure-driven metered mixing dispensing pump, wherein the first orifice is configured to spray (to discharge) the at least a portion of the first fluid into the third chamber.
In reference to claim 4, Pont II discloses the pressure-driven metered mixing dispensing pump, wherein the piston has a second orifice (other of 28 or 19d) defined therethrough, and the first and third chambers are in fluid communication via the first (19d/28) and second (28/19d) orifices.
In reference to claim 7, Pont II discloses the pressure-driven metered mixing dispensing pump, further comprising a first one-way valve (29) positioned between the second chamber (space that 48 points to) and the third chamber (16).
In reference to claim 8, Pont II discloses the pressure-driven metered mixing dispensing pump, wherein the first one-way valve (29) is disposed at least partially within the piston (19).
In reference to claim 10, Pont II discloses a pressure-driven metered mixing dispensing pump, comprising (see fig. 3): 
a housing (18) and a piston (19) disposed in the housing;
a first chamber (17) within the housing; 
a second chamber (space that 48 points to) within the housing; 
a third chamber (16) within the housing and in fluid communication with the first and second chambers; and 
a fluid outlet (36/35/11) in fluid communication with the third chamber (16), wherein selectively supplying a first fluid (water; first fluid interpreted to be the fluid in the first chamber) into the first chamber (17) causes at least a portion of the first fluid and at least a portion of second fluid (second fluid interpreted to be the fluid in the second chamber) supplied into the second chamber to be mixed in the third chamber and dispensed through the fluid outlet [see ¶131-¶135: When pressurized water is supplied to first chamber 17, piston 19 begins to move in the right direction; at the same time, water flows through hole 19d into asserted second chamber (space that 48 points to), but does not flow into third chamber due to orifice 28 being sealed by seal 37; thus, first fluid = a fluid present in the first chamber and second fluid = a fluid present in the second chamber; When the piston 19 reaches its right-end stroke, the first and second fluids present in the asserted first and second chambers respectively flow into third chamber 16 and mix with liquid product, which is then dispensed through the fluid outlet].
In reference to claim 11, Pont II discloses the pressure-driven metered mixing dispensing pump, wherein (in view of clockwise rotation of fig. 3 by 90°) the piston (19) is selectively controllable to move between a first position (left position, i.e. position of the piston after its movement from right to left direction) and a second position (right position, i.e., position of the piston after its movement from left to right direction).
In reference to claim 12, Pont II discloses the pressure-driven metered mixing dispensing pump, wherein the piston is in the first position (left position) when the first fluid is selectively suppled into the first chamber (when the piston is in the first position, pressurized water is supplied to the first chamber 17 to start the piston’s movement in the right direction).
In reference to claim 13, Pont II discloses the pressure-driven metered mixing dispensing pump, wherein in the first position (left position), substantially none of a first fluid in the first chamber is directed into the third chamber (when the piston is in the first position, pressurized water is supplied to the first chamber 17 to start the piston’s movement in the right direction; this fluid flowing into the first chamber does not flow into the third chamber 16 due to seal 37 sealing opening 28).
In reference to claim 15, Pont II discloses the pressure-driven metered mixing dispensing pump, wherein the piston (19) has at least one orifice (19d, 28) defined therethrough to eject (to discharge) the at least some of the first fluid from the first chamber into the third chamber (at the end of right-end stroke of the piston).
In reference to claim 18, Pont II discloses the pressure-driven metered mixing dispensing pump, further comprising a first one-way valve (29) positioned between the second chamber (space that 48 points to) and the third chamber (16).
In reference to claim 19, Pont II discloses the pressure-driven metered mixing dispensing pump, wherein the first one-way valve (29) is disposed at least partially within the piston (19).
In reference to claim 20, Pont II discloses the pressure-driven metered mixing dispensing pump, further comprising a spring (27, see fig. 3) configured to move the piston (19) from the second position (from right position) to the first position (to the left position).
Claims 1, 5 – 8, 10 – 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bair, Scott S. (US 4,349,130 – herein after Bair).
In reference to claim 1, Bair discloses a pressure-driven metered mixing dispensing pump, comprising (in fig. 4): 
a first chamber (23’+24’); 
a second chamber (64’); 
a third chamber (114) in fluid communication with the first and second chambers (in view of disclosure in col. 8, lines 47-68); and 
a fluid outlet (109/14’) in fluid communication with the third chamber (114), wherein selectively supplying a first fluid (operating liquid) into the first chamber (i.e. in the part 23’ of the asserted first chamber) causes at least a portion of the first fluid and at least a portion of second fluid (working liquid) supplied into the second chamber to be mixed in the third chamber and dispensed through the fluid outlet [in view of disclosure in col. 8, lines 47-68: operating liquid is selectively introduced into space 23’ first in order “to cause” the mixing of operating liquid and working liquid in the asserted third chamber when the piston moves to the left in view of fig. 4].
In reference to claim 5, Bair discloses the pressure-driven metered mixing dispensing pump, further comprising at least one of an internal bypass line, an external bypass line (see fig. A below; this asserted bypass line being external with respect to piston 19), a water piston seal and/or a diaphragm-type seal having a non-zero predetermined bleeding flow rate, wherein the first and third chambers are in fluid communication via the at least one of the internal bypass line, the external bypass line, the water piston seal, and/or the diaphragm-type seal.

    PNG
    media_image1.png
    1000
    865
    media_image1.png
    Greyscale

Fig. A: Edited fig. 4 of Bair to show claim interpretation
In reference to claim 6, Bair discloses the pressure-driven metered mixing dispensing pump, wherein the selective supplying of the first fluid from a first fluid source (i.e. a source of the operating liquid) into the first chamber causes substantially all of the second fluid in the third chamber to be removed from the third chamber [as disclosed in col. 8, lines 47-68: operating liquid is selectively introduced into space 23’ first in order to move piston to the right, when the pistons starts its movement to the left in view of fig. 4, the operating liquid mixes with working liquid (second fluid) in the asserted third chamber and then this mixture is removed from the third chamber via outlet 14’/109].
In reference to claim 7, Bair discloses the pressure-driven metered mixing dispensing pump, further comprising a first one-way valve (92) positioned between the second chamber (64’) and the third chamber (114).
In reference to claim 8, Bair discloses the pressure-driven metered mixing dispensing pump, wherein (see fig. 4) the first one-way valve (92) is disposed at least partially within the piston (21’).
In reference to claim 10, Bair discloses a pressure-driven metered mixing dispensing pump, comprising (in fig. 4): 
a housing (79+16’) and a piston (21’) disposed in the housing;
a first chamber (23’+24’) within the housing; 
a second chamber (64’) within the housing; 
a third chamber (114) within the housing and in fluid communication with the first and second chambers (in view of disclosure in col. 8, lines 47-68); and 
a fluid outlet (109/14’) in fluid communication with the third chamber (114), wherein selectively supplying a first fluid (operating liquid) into the first chamber (i.e. in the part 23’ of the asserted first chamber) causes at least a portion of the first fluid and at least a portion of second fluid (working liquid) supplied into the second chamber to be mixed in the third chamber and dispensed through the fluid outlet [in view of disclosure in col. 8, lines 47-68: operating liquid is selectively introduced into space 23’ first in order “to cause” the mixing of operating liquid and working liquid in the asserted third chamber when the piston moves to the left in view of fig. 4].
In reference to claim 11, Bair discloses the pressure-driven metered mixing dispensing pump, wherein (in view of clockwise rotation of fig. 4 by 90°) the piston (21’) is selectively controllable to move between a first position (right position, i.e. position of the piston after its movement from left to right direction) and a second position (left position, i.e., position of the piston after its movement from right to left direction).
In reference to claim 12, Bair discloses the pressure-driven metered mixing dispensing pump, wherein the piston (21’) is in the first position (right position) when the first fluid is selectively suppled into the first chamber (pressurized fluid is supplied to space 23’ of the asserted first chamber 23’+24’ to start the piston’s movement in the right direction and thus to obtain the asserted first position).
In reference to claim 13, Bair discloses the pressure-driven metered mixing dispensing pump, wherein in the first position (right position), substantially none of a first fluid in the first chamber is directed into the third chamber (pressurized fluid is supplied to space 23’ of the asserted first chamber 23’+24’ to start the piston’s movement in the right direction and thus to obtain the asserted first position; this fluid flowing into the first chamber does not flow into the third chamber 114).
In reference to claim 14, Bair discloses the pressure-driven metered mixing dispensing pump, wherein in the second position (left position), a volume of the first chamber (23’+24’) is expanded (the asserted first chamber is said to be expanded because part 24’ of the asserted first chamber expands when piston 23’ begins moving to the left) and substantially all of the first fluid in the first chamber is directed into the third chamber and a volume of the second chamber (64’) is contracted causing the second fluid from the second chamber to enter the third chamber (114) and be mixed in the third chamber with the first fluid from the first chamber.
In reference to claim 16, Bair discloses the pressure-driven metered mixing dispensing pump, further comprising at least one seal (see fig. A above: “seal 1” and “seal 2” or 102) between the housing and the piston to at least partially fluidly isolate the first, second and third from each other [“seal 1” seals space 24’ of the asserted first chamber 23’+24’ from the third chamber 114 and the second chamber 64’ and “seal 2” or seal 102 seals the second chamber 64’ from third chamber 114 and first chamber 23’+24’].
Claims 1 – 3, 5 – 7, 9 – 13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciavarella et al. (US 8,851,335– herein after Ciavarella).
In reference to claim 1, Ciavarella discloses a pressure-driven metered mixing dispensing pump, comprising (see figs. 9 – 11; other figures are used to show the elements that are present but unlabeled in figures 9-11): 
a first chamber (fig. 10; 40 and/or fig. 12a: 117); 
a second chamber (fig. 12a; 83); 
a third chamber (fig. 12a; 125) in fluid communication with the first and second chambers; and 
a fluid outlet (fig. 14; 13) in fluid communication with the third chamber (125), wherein selectively supplying a first fluid (water) into the first chamber (40 and/or 117) causes at least a portion of the first fluid and at least a portion of second fluid (concentrated product) supplied into the second chamber to be mixed in the third chamber and dispensed through the fluid outlet [see col. 17, lines 19-36: water is selectively introduced into first chamber 40 first in order “to cause” the mixing of water and concentrated product in the asserted third chamber when the piston moves towards the bottom in view of fig. 11; Alternatively, in view of fig. 11, when the piston moves towards the bottom, water is considered to be provided "into" the first chamber 40 because conduit 68 is partially within the first chamber 40 and this movement of the piston “causes" the mixing of water and concentrated product in the asserted third chamber].
In reference to claim 2, Ciavarella discloses the pressure-driven metered mixing dispensing pump, further comprising a piston (41+124; fig. 11: 41 and fig. 12a: 124) having a first orifice (portion of 68 within the piston 41) defined therethrough, and wherein the first (40) and third (125) chambers are in fluid communication via the first orifice.
In reference to claim 3, Ciavarella discloses the pressure-driven metered mixing dispensing pump, wherein the first orifice is configured to spray (to discharge) the at least a portion of the first fluid into the third chamber.
In reference to claim 5, Ciavarella discloses the pressure-driven metered mixing dispensing pump, further comprising at least one of an internal bypass line (condition 1), an external bypass line (condition 2), a water piston seal (condition 3) and/or a diaphragm-type seal having a non-zero predetermined bleeding flow rate (condition 4), wherein the first and third chambers are in fluid communication via the at least one of the internal bypass line, the external bypass line, the water piston seal, and/or the diaphragm-type seal [conditions 1 and/or 2 are met: external/internal bypass line = 65 in fig. 11; conduit 65 being external in relation to housing 30+31 and internal in relation to the pumping system as a whole].
In reference to claim 6, Ciavarella discloses the pressure-driven metered mixing dispensing pump, wherein the selective supplying of the first fluid from a first fluid source (i.e. a source of water; public water system) into the first chamber causes substantially all of the second fluid in the third chamber to be removed from the third chamber [in view of fig. 11, when the piston moves towards the bottom, water is considered to be provided "into" the first chamber 40 because conduit 68 is partially within the first chamber 40, and this piston movement "causes" the mixing of water and concentrated product in the asserted third chamber, with this mixture being disposed through the asserted outlet.].
In reference to claim 7, Ciavarella discloses the pressure-driven metered mixing dispensing pump, further comprising (see col. 14, lines 31-32) a first one-way valve (96) positioned between the second chamber (83) and the third chamber (125).
In reference to claim 9, Ciavarella discloses the pressure-driven metered mixing dispensing pump, wherein the first fluid is supplied by a domestic water source (public water system), and the second fluid comprises a laundry treating chemistry (the concentrated product).
In reference to claim 10, Ciavarella discloses a pressure-driven metered mixing dispensing pump, comprising: 
a housing (fig. 12; 12) and a piston (41+124; see figs 11 and 12a) disposed in the housing;
a first chamber (fig. 10; 40 and/or fig. 12a: 117) within the housing; 
a second chamber (fig. 12a; 83) within the housing; 
a third chamber (fig. 12a; 125) within the housing and in fluid communication with the first and second chambers; and 
a fluid outlet (fig. 14; 13) in fluid communication with the third chamber (125), wherein selectively supplying a first fluid (water) into the first chamber (40 and/or 117) causes at least a portion of the first fluid and at least a portion of second fluid (concentrated product) supplied into the second chamber to be mixed in the third chamber and dispensed through the fluid outlet [see col. 17, lines 19-36: water is selectively introduced into first chamber 40 first in order “to cause” the mixing of water and concentrated product in the asserted third chamber when the piston moves towards the bottom in view of fig. 11; Alternatively, in view of fig. 11, when the piston moves towards the bottom, water is considered to be provided "into" the first chamber 40 because conduit 68 is partially within the first chamber 40 and this movement of the piston “causes" the mixing of water and concentrated product in the asserted third chamber].
In reference to claim 11, Ciavarella discloses a pressure-driven metered mixing dispensing pump, wherein (in view of figs. 9-11) the piston is selectively controllable to move between a first position (bottom position) and a second position (top position).
In reference to claim 12, Ciavarella discloses the pressure-driven metered mixing dispensing pump, wherein the piston is in the first position (bottom position) when the first fluid is selectively suppled into the first chamber (pressurized water is supplied to the first chamber 40 to start the piston’s movement in the top direction).
In reference to claim 13, Ciavarella discloses the pressure-driven metered mixing dispensing pump, wherein in the first position (bottom position), substantially none of a first fluid in the first chamber is directed into the third chamber [when the piston is in the bottom position (i.e. end of the bottom stroke of the piston); the first fluid stops flowing into the third chamber 125 from the first chamber 40].
In reference to claim 15, Ciavarella discloses the pressure-driven metered mixing dispensing pump, wherein the piston (41+124) has at least one orifice (portion of 68 within the piston 41) defined therethrough to eject (to discharge) the at least some of the first fluid from the first chamber (40) into the third chamber (125).
In reference to claim 18, Ciavarella discloses the pressure-driven metered mixing dispensing pump, further comprising (see col. 14, lines 31-32) a first one-way valve (96) positioned between the second chamber (83) and the third chamber (125).
In reference to claim 20, Ciavarella discloses the pressure-driven metered mixing dispensing pump, further comprising a spring (60, see fig. 9) configured to move the piston from the second position (from top position) to the first position (to bottom position).


Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art(s) on record alone or in combination fails to teach a seal that provides a desired bleeding flow rate between the first and third chambers in the pressure-driven metered mixing dispensing pump, as claimed in claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746